DETAILED ACTION
Status of Claims
This Office action is in response to the request for continued examination filed on 04/11/2022. Claims 6, 8-9, 15, and 17-18 were previously canceled. Claims 1-5, 7, 10-14, and 16 are allowed via an examiner’s amendment.

Information Disclosure Statement
The Information Disclosure Statement submitted on 05/31/2022 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/11/2022 has been entered.

Response to Arguments
Applicant’s arguments filed 03/21/2022 have been fully considered.
Applicant has argued that “no combination of Levinson and Dupray could provide the claimed invention wherein verification includes determination of whether the proposed route resolves the exceptional traffic situation within at least one of the plurality of manipulated environmental models, wherein, in response to the proposed route resolving the exceptional traffic situation within the at least one manipulated environmental model, a confidence level of the at least one manipulated environmental model serves as a second confidence level of the proposed route, as recited in the independent claims.” Although Levinson ¶ 56 teaches “where the verification further includes determination of whether the proposed route resolves the exceptional traffic situation within at least one of the plurality of manipulated environmental models,” the examiner agrees that the prior art does not teach “wherein, in response to the proposed route corresponding to one of the route versions, a confidence level of the one of the route versions serves as a first confidence level of the proposed route” and to “operate the transportation vehicle based on one of the proposed route in response to each of the first confidence level and the second confidence level of the proposed route being greater than a threshold.” Therefore, the rejections of the claims as being unpatentable under 35 U.S.C. 103 have been withdrawn accordingly.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Irina Sullivan (Reg. No. 72,922) on 06/22/2022.
The claims have been amended as follows:
1.	(Currently Amended) An apparatus for a transportation vehicle, the apparatus comprising:
one or more interfaces to communicate in a mobile communication system;
a plurality of sensors configured to transmit data related to an environment of the transportation vehicle; and
a control module communicatively coupled to the plurality of sensors and configured to
control the one or more interfaces, wherein the control module is configured to:
identify an exceptional traffic situation based on an environmental model of the transportation vehicle generated based on the data from the plurality of sensors indicative of the
environment of the transportation vehicle,
determine a plurality of manipulated environmental models for the transportation vehicle, wherein each manipulated environmental model includes hypothetical amendments of the environmental model and a confidence level associated with the hypothetical amendments, and wherein the hypothetical amendments include at least one of an added object and a removed object,
transmit, to a network component using the mobile communication system, information
related to the environmental model and the exceptional traffic situation,
receive, from the network component, information related to a proposed route and a modified environmental model providing a network perspective of the environmental model,
adapt the environmental model based on the information related to the modified environmental model,
determine a plurality of route versions resolving the exceptional traffic situation based on the adapted environmental model, wherein each route version includes a corresponding confidence level that the route version resolves the exceptional traffic situation,
verify the proposed route, wherein the verification includes comparison of the proposed route based on the modified environmental model and each of the route versions based on the adapted environmental model, and performance of a consistency check on the proposed route and each of the route versions, wherein, in response to the proposed route corresponding to one of the route versions, a confidence level of the one of the route versions serves as a first confidence level of the proposed route, wherein the verification further includes determination of whether the proposed route resolves the exceptional traffic situation within at least one of the plurality of manipulated environmental models, wherein, in response to the proposed route resolving the exceptional traffic situation within the at least one manipulated environmental model, a confidence level of the at least one manipulated environmental model serves as a second confidence level of the proposed route, and
operate the transportation vehicle based on one of the proposed routes in response to each of the first confidence level and the second confidence level of the proposed route being greater than a first threshold.

2.	(Previously Presented) A transportation vehicle comprising the apparatus of claim 1.

3.	(Previously Presented) The apparatus of claim 1, wherein the receiving includes receiving information related to a network generated environmental model of the transportation vehicle from the network component, and wherein the verifying further comprises performing a consistency check on the network generated network environmental model and the environmental model of the transportation vehicle.

4.	(Currently Amended) The apparatus of claim 1, wherein the controller controls the apparatus to determine one or more route versions resolving the exceptional traffic situation based on the environmental model, wherein [[a]]each route version is associated with a confidence levelindicating a confidence that the route version solves the exceptional traffic situation, and wherein the verification includes comparing the information related to the proposed route to the one or more route versions.

5.	(Currently Amended) The apparatus of claim 1, wherein the verification is determined to be successful in response to [[a]]the confidence level [[for]]associated with [[a]]the route version and the confidence level corresponding to the proposed route being above a second threshold.

6.	(Cancelled)

7.	(Currently Amended) The apparatus of claim 1, wherein the manipulated environmental model includes a manipulated environmental model list of manipulated objects, and wherein each manipulated object is associated with a corresponding confidence level of the manipulation of that manipulated object.

8-9.	(Cancelled)

10.	(Currently Amended) A non-transitory computer readable medium including a computer program having a program code for performing a method for verification of a proposed route, when the computer program is executed on a computer, a processor, or a programmable hardware component, the method comprising:
identifying an exceptional traffic situation based on an environmental model of a transportation vehicle, wherein the environmental model is generated based on data from a plurality of sensors of the transportation vehicle indicative of an environment of the transportation vehicle;
determining a plurality of manipulated environmental models for the transportation vehicle, wherein each manipulated environmental model includes hypothetical amendments of the environmental model and a confidence level associated with the hypothetical amendments, and wherein the hypothetical amendments include at least one of an added object and a removed object;
transmitting, to a network component using a mobile communication system, information related to the environmental model and the exceptional traffic situation;
receiving, from the network component, information related to a proposed route and a modified environmental model providing a network perspective of the environmental model,
adapting the environmental model based on the information related to the modified environmental model,
determining a plurality of route versions resolving the exceptional traffic situation based on the adapted environmental model, wherein each route version includes a corresponding confidence level that the route version resolves the exceptional traffic situation;
verifying the proposed route by comparing the proposed route based on the modified environmental model and each of the route versions based on the adapted environmental model,
performing a consistency check on the proposed route and each of the route versions, wherein, in response to the proposed route corresponding to one of the route versions, a confidence level of the one of the route versions serves as a first confidence level of the proposed route, and determining whether the proposed route resolves the exceptional traffic situation within at least
one of the plurality of manipulated environmental models, wherein, in response to the proposed
route resolving the exceptional traffic situation within the at least one manipulated environmental model, a confidence level of the at least one manipulated environmental model serves as a second confidence level of the proposed route; and
operating the transportation vehicle based on one of the proposed routes in response to each of the first confidence level and the second confidence level of the proposed route being greater than a first threshold.

11.	(Currently Amended) A method for a transportation vehicle and for verifying a proposed route, the method comprising:
identifying an exceptional traffic situation based on an environmental model for a transportation vehicle, wherein the environmental model is generated based on data from a plurality of sensors of the transportation vehicle indicative of an environment of the transportation vehicle;
determining a plurality of manipulated environmental models for the transportation vehicle, wherein each manipulated environmental model includes hypothetical amendments of the environmental model and a confidence level associated with the hypothetical amendments, and wherein the hypothetical amendments include at least one of an added object and a remove object;
transmitting, to a network component using a mobile communication system, information related to the environmental model and the exceptional traffic situation;
receiving, from the network components, information related to a proposed route and a modified environmental model providing a network perspective of the environmental model,
adapting the environmental model based on the information related to the modified environmental model,
determining a plurality of route versions resolving the exceptional traffic situation based on the adapted environmental model, wherein each route version includes a corresponding confidence level that the route version resolves the exceptional traffic situation;
verifying the proposed route by comparing the proposed route based on the modified environmental model and each of the route versions based on the adapted environmental model, performing a consistency check on the proposed route and each of the route versions, wherein, in response to the proposed route corresponding to one of the route versions, a confidence level of the one of the route versions serves as a first confidence level of the proposed route, and determining whether the proposed route resolves the exceptional traffic situation within at least
one of the plurality of manipulated environmental models, wherein, in response to the proposed
route resolving the exceptional traffic situation within the at least one manipulated environmental model, a confidence level of the at least one manipulated environmental model serves as a second confidence level of the proposed route; and
operating the transportation vehicle based on one of the proposed routes in response to each of the first confidence level and the second confidence level of the proposed route being greater than a first threshold.

12.	(Original) The method of claim 11, wherein the receiving further comprises receiving
information related to a network generated environmental model of the transportation vehicle from the network component, and wherein the verifying further comprises performing a consistency check on the network generated network environmental model and the environmental model of the transportation vehicle.

13.	(Currently Amended) The method of claim 11, further comprising determining one or
more route versions resolving the exceptional traffic situation based on the environmental model,
wherein [[a]]each route version is associated with a confidence levelindicating a confidence that the route version solves the exceptional traffic situation,
and wherein the verification further comprises comparing the information related to the proposed route to the one or more route versions.

14.	(Previously Presented) The method of claim 13, wherein the verifying is determined to be successful in response to [[a]]the confidence level [[for]]associated with the [[a]] route version and the confidence level corresponding to the proposed route being above a second threshold.

15.	(Cancelled)

16.	(Currently Amended) The method of claim 11, wherein the manipulated environmental model includes a manipulated environmental model list of manipulated objects, and wherein each manipulated object is associated with a corresponding confidence level of the manipulation of that manipulated object.

17.-18.	(Cancelled)

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
The closest prior art of record is Levinson et al. (US 2017/0123419 A1), hereinafter Levinson, in view of Dupray et al. (US 2013/0285855 A1), hereinafter Dupray.
Regarding claim 1:
		Levinson discloses the following limitations:
“An apparatus for a transportation vehicle, the apparatus comprising: one or more interfaces to communicate in a mobile communication system.” (See at least Levinson ¶¶ 79, 91, and FIG. 10.)
“a plurality of sensors configured to transmit data related to an environment of the transportation vehicle.” (See at least Levinson ¶ 57 and FIG. 3A.)
“and a control module communicatively coupled to the plurality of sensors and configured to control the one or more interfaces.” (See at least Levinson ¶ 91.)
“wherein the control module is configured to: identify an exceptional traffic situation based on an environmental model of the transportation vehicle generated based on the data from the plurality of sensors indicative of the environment of the transportation vehicle.” (See at least Levinson ¶¶ 55, 58, and 138.)
“and wherein the hypothetical amendments include at least one of an added object and a removed object.” (See at least Levinson ¶ 66: “Optionally, local map generator 440 may receive static and dynamic object map data to enhance the accuracy of locally generated maps by, for example, disregarding dynamic objects in localization.” This teaches a hypothetical amendment including a removed object.)
“transmit, to a network component using the mobile communication system, information related to the environmental model and the exceptional traffic situation.” (See at least Levinson ¶¶ 55-56 and 73-76.)
“receive, from the network component, information related to a proposed route.” (See at least Levinson ¶¶ 48, 56, and FIG. 1.)
“determine a plurality of route versions resolving the exceptional traffic situation based on the… environmental model.” (See at least Levinson ¶¶ 56 and 68.)
“wherein each route version includes a corresponding confidence level that the route version resolves the exceptional traffic situation.” (See at least Levinson ¶ 56: “Note that some candidate trajectories may be ranked or associated with higher degrees of confidence than other candidate trajectories… In some instances, the path guidance data specifies a value indicative of a confidence level or probability that indicates the degree of certainty that a particular candidate trajectory may reduce or negate the probability that the event may impact operation of an autonomous vehicle.”)
“verify the proposed route.” (See at least Levinson ¶ 56.)
“and performance of a consistency check on the proposed route and each of the route versions.” (See at least Levinson ¶¶ 66 and 114.)
“where the verification further includes determination of whether the proposed route resolves the exceptional traffic situation within at least one of the plurality of manipulated environmental models.” (See at least Levinson ¶ 56: “At 206, data representing a subset of candidate trajectories may be received from an autonomous vehicle responsive to the detection of the event… In some embodiments, candidate trajectories are a subset of the trajectories that provide for relatively higher confidence levels that an autonomous vehicle may move forward safely in view of the event (e.g., using an alternate path provided by a teleoperator). Note that some candidate trajectories may be ranked or associated with higher degrees of confidence than other candidate trajectories.”)
“wherein, in response to the proposed route resolving the exceptional traffic situation within the at least one manipulated environmental model, a confidence level of the at least one manipulated environmental model serves as a confidence level of the proposed route.” (See at least Levinson ¶ 56: “In some instances, the path guidance data specifies a value indicative of a confidence level or probability that indicates the degree of certainty that a particular candidate trajectory may reduce or negate the probability that the event may impact operation of an autonomous vehicle. A guided trajectory, as a selected candidate trajectory, may be received at 210, responsive to input from a teleoperator (e.g., a teleoperator may select at least one candidate trajectory as a guided trajectory from a group of differently-ranked candidate trajectories). The selection may be made via an operator interface that lists a number of candidate trajectories, for example, in order from highest confidence levels to lowest confidence levels.”)
“and operate the transportation vehicle based on one of the proposed routes in response to… the… confidence level of the proposed route being greater than a first threshold.” (See at least Levinson ¶¶ 56 and 84: “the selection of a candidate trajectory as a guided trajectory may be transmitted to the vehicle, which, in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specified maneuver.” Additionally, “Upon determining a confidence level (e.g., based on statistics and probabilistic determinations) is below a threshold required for predicted safe operation, a relatively low confidence level (e.g., single probability score) may trigger planner 1164 to transmit a request 1135 for teleoperation support to autonomous vehicle service platform 1101.”)
The following limitations are not specifically disclosed by Levinson, but the deficiencies are taught by Dupray:
“determine a plurality of manipulated environmental models for the transportation vehicle.” (See at least Dupray ¶¶ 50-55, 63-68, and 375.)
“wherein each manipulated environmental model includes hypothetical amendments of the environmental model and a confidence level associated with the hypothetical amendments.” (See at least Dupray ¶¶ 65 and 216.)
“receive, from the network component, information related to… a modified environmental model providing a network perspective of the environmental model.” (See at least Dupray ¶¶ 69 and 212.)
“adapt the environmental model based on the information related to the modified environmental model.” (See at least Dupray ¶¶ 318-320 and 375.)
“wherein the verification includes comparison of the proposed route based on the modified environmental model and each of the route versions based on the adapted environmental model.” (See at least Levinson ¶¶ 144-145 and 152 and Dupray ¶¶ 291, 302, and 560.)
Regarding claims 10-11:
	The features of claims 10-11 are similar to the features of claim 1 above.

None of the references in the prior art of record taken together or in combination discloses the following limitations of claims 1 and 10-11:
“wherein, in response to the proposed route corresponding to one of the route versions, a confidence level of the one of the route versions serves as a first confidence level of the proposed route.”
“operate the transportation vehicle based on one of the proposed route in response to each of the first confidence level and the second confidence level of the proposed route being greater than a threshold.”
Because none of the prior art references taken together or in combination discloses the remaining elements and features of the claimed invention in combination with the other elements and features of the claimed invention, applicant’s invention overcomes the prior art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662